PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Redlich, Daniel
Application No. 14/065,841
Filed: October 29, 2013
For: System and Method of Payment for Online Content with Adaptive Value Calculator
:
:
:
:	DECISION ON PETITION
:
:
:

							:

This is a decision on the renewed petition pursuant to the unintentional provisions of 37 CFR 1.137(a) filed March 3, 2021, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on May 15, 2019.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) having been obtained, accordingly, the application became abandoned by operation of law on August 16, 2019.  The Office mailed a Notice of Abandonment on November 16, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment in response to the non-final office action; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to Group Art Unit 3688 for consideration of the Amendment filed on November 23, 2020.  







/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions